DETAILED ACTION
This office action is in response to communications filed on 3/30/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s priority claim is hereby acknowledged of United Kingdom application 1807612.5 filed 05/10/2018, which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/23/2019 and 3/30/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note - Abstract
The abstract contains 150 words exactly and is acceptable. 
Examiner’s Note – Allowable Subject Matter
Claims 14-15 overcome the prior art and are objected to as being a being allowable but remain dependent upon a rejected claim.  Claims 14-15 would otherwise 
Claim Objections
Claim(s) 1, 3, 8, 10, 13, 16,  and 18-20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 1:
Deletion of "data" in the phrase "transforming the data subsets".
Claim 3:
Deletion of "process" in the phrase "cryptographic transformation process".
Claim 3:
Replacement of "the" with "a" in the phrase "the number of subsets".
Claim 8:
Replacement of "the" with "a" in the phrase "the leading block".
Claim 8:
Replacement of "the" with "a" in the phrase "subset based on the proximity".
Claim 10:
Insertion of "sequential" between the phrase "the identifier".
Claim 13:
Deletion of "data" in the phrase "transforming the data subsets".
Claim 13:
Deletion of "the" in the phrase "storing the plain text".
Claim 16:
Deletion of "data" in the twice recited phrase "the data subsets".
Claim 18:
Insertion of "structured" before "data set".
Claim 19:
Deletion of "data" in the phrase "transform the data subsets".
Claim 20:
The examiner kindly requests that the claim be written out in expanded form.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 19, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A data carrier or data storage medium comprising machine readable instructions” and is a signal per se.  
	It has been noted that the ordinary and customary meaning of "data storage medium" to a person of ordinary skill in the art was broad enough to encompass both non-transitory and transitory media.  See Ex Parte Mewherter (Appeal 2012-007692) (Precedential).  A “data carrier” is directly claiming a transitory signal and should be removed.  The instant specification makes no definition that the claimed medium is not a signal.
	Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007).
	Wording such as “A non-transitory data storage medium comprising machine readable instructions” would overcome the rejection.
Regarding claim 20, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A system for performing a cryptographic transformation process in parallel across a plurality of computer processors wherein the plurality of processors operate in accordance with the method of claim 1” and is software per se.
	Specifically, the recites an intended use of the system and the limitations of claim 1 provide no structure, thus leaving a system with no structural elements.  Therefore, a person of ordinary skill in the art would interpret the claim to mean merely computer executable functions, rendering the claimed system comprising merely executable functions, which is non-statutory.
	Examiner recommends explicitly claiming “A system comprising: a plurality of computer processors”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 9  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 9, the phrase “the first block in each subset is mid-way in the subset in an ordered sequence of the blocks in said subset based on the proximity to the first block of the first subset, wherein the first block of each subset is decrypted according to said offset value” makes the claims ambiguous and therefore indefinite.  
The examiner has tried to understand what applicant intended by the statement “first block in each subset is mid-way in the subset” and how this related to the other blocks and their respective offset values (i.e., is it midway based on arrangement, previous numbering and what if there is an even number of blocks?).  The instant specification does not provide an example to elaborate on what a broader claimed version of this limitation might mean.  It only sates, “The first block may be mid-way in the sequence of blocks in the subset” which is no more insightful than the claim limitation itself.  Accordingly, clarification is required.
	Further, examiner finds that in this limited circumstance, MPEP 2143.03 Section I applies and that the claim would require “considerable speculation” to determine its scope.  Accordingly, the examiner finds that it is not appropriate to apply prior art in this instance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 8, 10, 12-13, and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll et al. (US 2009/0013016 A1) in view of Karpistsenko et al. (US 2014/0156806 A1). 
Regarding claims 1 and 20, Noll teaches:
“A method of cryptographic transformation of a data set comprising (Noll, ¶ 22 teaches a method and system implementation of the encryption process): 	partitioning the data set into a first subset and a plurality of further subsets (Noll, Fig. 5 steps 502, 505, ¶ 62 and ¶ 65 depict and describe that the input file is partitioned into non-continuous segments of information defined as threads.  Further, Noll, Fig. 2, ¶ 27 describes this partitioning where each vertical column of blocks represents information allocated for a given thread to process); 	dividing the subsets into a plurality of blocks of predetermined size (Noll, Fig. 5 steps 502, 505, ¶ 62 and ¶ 65 depict and describe that the information for each thread is broken up into blocks whose size is pre-determined based on the parameters of the input file or by user settings.  Further, Noll, Fig. 2, ¶ 28 and ¶ 37 describes dividing the information into blocks); 	identifying a first block for each subset and a location of each further block in said subset relative to said first block of its subset (Noll, Fig. 5 step 505 and ¶ 65 depict and describe that the offset to determine the starting location for each block in each respective thread is determined as per equation 1 described in Noll ¶ 32-37.  Further, Noll, Fig. 2, ¶ 28 describes dividing the information into blocks); 	cryptographically transforming the data subsets using a key according to a cipher block chain process (Noll, Fig. 5 step 506 and ¶ 66 and 68 depict and describe ); and 	logging an offset value for the first block of each subset from the first block of the first subset (Noll, Fig. 5 step 507 and ¶ 67 and 69 depict and describe storing the encrypted information in stripe files which have relevant information stored in the header of each encrypted block creating a decentralized logging of the offset information.  Noll, Fig. 3, element 301, and ¶ 48 including Table 1 describes that each stripe file logs its ordered position among the stripe files making up the original file which using equation 1 is used to definitively splice the stripe files back together)”.
	Noll does not explicitly state that the information being encrypted is a “structured data set”.
	Accordingly, Noll does not, but in related art, Karpistsenko ¶ 112, ¶ 114, and ¶ 179 teaches data sets for physical models such as computational fluid dynamics that are stored in a structured format, i.e., NetCDF.  Further, Karpistsenko ¶ 241 teaches that the data sets disclosed therein can be secured using encryption.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll and Karpistsenko, to modify the parallel processing cipher block chain encryption system of Noll to include the implementation to encrypt structured data representing physical models as taught in Karpistsenko.  The motivation to do so constitutes applying a known technique (i.e., securing structured data) to known devices and/or methods (i.e., parallel processing cipher block chain encryption systems) ready for improvement to yield predictable parallel processing cipher block chain encryption system of Noll will work successfully for any binary data input file including structured data sets.  

Regarding claim 2, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the cipher block chain process is performed in parallel (Noll, ¶ 29 Ln. 8-9 teaches cipher block chain encryption and decryption performed in parallel) for each subset using a plurality of processors (Noll, ¶ 22 Ln. 7-8 teaches two or more processors working in parallel.  Noll, ¶ 26 Ln. 1-4 discloses that input file is broken up into stripe files and each stripe file is processed by a separate thread)”.

Regarding claim 3, Noll in view of Karpistsenko teaches:
“A method according to claim 2 (Noll in view of Karpistsenko teaches the limitations of claim 2 as discussed above), comprising identifying a number of available processors (Noll, ¶ 22 Ln. 4-10 teaches modifying stripe size based on the number of processors) for the cryptographic transformation process (Noll, ¶ 29 Ln. 8-9 teaches cipher block chain encryption and decryption performed in parallel) and partitioning the structured data set into the number of subsets based on said number of available processors (Noll, ¶ 22 Ln. 4-10 teaches modifying stripe size based on the number of processors), wherein one or more subset is assigned to each processor (Noll, ¶ 26 Ln. 1-4 input file is broken up into stripe files and each stripe file is processed by separate thread.  Depending on the processor being single threaded or multi-threaded, it will be assigned the corresponding number of stripe files)”.

Regarding claim 4, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the offset value comprises a location/position in the data set structure relative to the first block of the first subset (Noll, Fig. 5 step 507 and ¶ 67 and ¶ 69 depict and describe storing the encrypted information in stripe files which have relevant information stored in the header of each encrypted block creating a decentralized logging of the offset information.  Noll, Fig. 3, element 301, and ¶ 48 including Table 1 describes that each stripe file logs its ordered position among the stripe files.  Noll, Fig. 2 depicts the ordinal blocks corresponding to the location information)”.

Regarding claim 5, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), comprising using a different initialisation vector for the first block in each subset and logging a record of said initialisation vectors (Noll, Fig. 3, element 302, and ¶ 50, teach that a different initialization vector is used for each stripe file appended to the first block in each subset of divided data)”.

Regarding claim 8, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the method comprises an encryption method (Noll Fig. 5 depicts an encryption method) and the first block in each subset is the leading block in an ordered sequence of the blocks in the subset based on the proximity to the first block of the first subset (Noll Figs. 2 and 4 depict that the first block in each stripe file creates an ordered sequence of blocks from 1 to 4 with using the offset value.  Noll, Fig. 5 step 505 and ¶ 65 depict and describe that the offset to determine the starting location for each block in each respective thread is determined as per equation 1 described in Noll ¶ 32-37)”.
Regarding claim 10, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the first block in each further subset comprises a sequential identifier which follows in sequence from the identifier of a last block of a preceding data subset (Noll Figs. 2 and 4 depict that the first block in each stripe file creates an ordered sequence of blocks from 1 to 4 with using the offset value.  Noll, Fig. 5 step 505 and ¶ 65 depict and describe that the offset to determine the starting location for each block in each respective thread is determined as per equation 1 described in Noll ¶ 32-37)”.
Regarding claim 12, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the cipher block chain process comprises a cypher block chain encryption/decryption mode (Noll, Fig. 5, Fig. 6, ¶ 66, and ¶ 78-79 depict and describe a cipher block chain encryption and decryption mode)”.

Regarding claim 13, Noll in view of Karpistsenko teaches:
A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein cryptographically transforming the data subsets comprises decrypting (Noll, Fig. 6 depicts the decryption process) the data by: identifying and decrypting one or more first block contained in each subset (Noll, Fig. 4, and ¶ 58-59 depicts identifying the various blocks to decrypt) using an initialisation vector corresponding to the offset value for the first block (Noll, ¶ 74-77 describes using the header information to decrypt the encrypted data that includes the initialization vector): storing the plain text for each identified first block (Noll, Fig. 4 elements 401, 402, 403, and 404 and ¶ 58-59 depict the first blocks decrypted); decrypting the blocks for each subset (Noll, Fig. 4 elements 406, 407, 408, and 409 and ¶ 58-59 depict the remaining blocks decrypted); and replacing the decrypted first block with the stored plain text (Noll, Fig. 4 and ¶ 58-59 depicts returning the encrypted information to the restored plaintext input file)”.
Regarding claim 17, Noll in view of Karpistsenko teaches:
	“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), comprising dividing each line of data in the data set into a whole number of blocks of predetermined size (Noll, Fig. 2, ¶ 27, discloses vertical lines of blocks of equal sizes that are grouped together into stripe files) and padding the data of one or more block in order to meet the predetermined block size (Noll, Fig. 3, ¶ 51-52 the last block in an equal number of blocks per stripe file is padded to make a final full block)”.
Regarding claim 18, Noll in view of Karpistsenko teaches:
A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), wherein the data set comprises geometric point data of a geometric model and/or one or more variable at each point of a physics-based computational model (Karpistsenko ¶ 112, ¶ 114, and ¶ 179 teaches data sets for physical models such as computational fluid dynamics that are stored in a structured format, i.e., NetCDF)”.

Regarding claim 19, Noll teaches:
	“Instructions for one or more processor to (Noll, ¶ 22 teaches a method and system implementation of the encryption process): 	partition a data set into a first subset and a plurality of further subsets (Noll, Fig. 5 steps 502, 505, ¶ 62 and ¶ 65 depict and describe that the input file is partitioned into non-continuous segments of information defined as threads.  Further, Noll, Fig. 2, ¶ 27 describes this partitioning where each vertical column of blocks represents information allocated for a given thread to process); 	divide the subsets into a plurality of blocks of predetermined size (Noll, Fig. 5 steps 502, 505, ¶ 62 and ¶ 65 depict and describe that the information for each thread is broken up into blocks whose size is pre-determined based on the parameters of the input file or by user settings.  Further, Noll, Fig. 2, ¶ 28 and ¶ 37 describes dividing the information into blocks); 	identify a first block for each subset and a location of each further block in said subset relative to said first block of its subset (Noll, Fig. 5 step 505 and ¶ 65 depict and describe that the offset to determine the starting location for each block in each respective thread is determined as per equation 1 described in Noll ¶ 32-37.  Further, ); 	cryptographically transform the data subsets using a key according to a cipher block chain process (Noll, Fig. 5 step 506 and ¶ 66 and 68 depict and describe encrypting the blocks of the input file using the cipher block chain process.  Further, Noll, ¶ 51 and 69 describes the encryption using equation 2 where the information is encrypted with a key); and 	store in a non-volatile memory an offset value for the first block of each subset from the first block of the first subset (Noll, Fig. 5 step 507 and ¶ 67 and 69 depict and describe storing the encrypted information in stripe files which have relevant information stored in each encrypted block creating a decentralized logging of the offset information.  Noll, Fig. 3, element 301 and ¶ 48 including Table 1 describes that each stripe file logs its ordered position among the stripe files making up the original file which using equation 1 is used to definitively splice the stripe files back together.  Noll, Fig. 1 depicts that stripe files are stored on a hard drive)”.	Noll does not teach that the information being encrypted is a “structured data set” and does not teach an implementation of a “data storage medium”.
	Accordingly, Noll does not, but in related art, Karpistsenko ¶ 112, ¶ 114, and ¶ 179 teaches data sets for physical models such as computational fluid dynamics that are stored in a structured format, i.e., NetCDF.  Further, Karpistsenko ¶ 241 teaches that the data sets disclosed therein can be secured using encryption.
Karpistsenko also teaches “A data carrier or data storage medium comprising machine readable (Karpistsenko, ¶ 34 discloses a computer readable medium storing instructions that are performed by a processor)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll and Karpistsenko, to modify the parallel processing cipher block chain encryption system of Noll to include the implementation to encrypt structured data representing physical models and implementation of a computer readable medium as taught in Karpistsenko.  The motivation to do so constitutes applying a known technique (i.e., securing structured data and implementing method steps as a computer readable medium) to known devices and/or methods (i.e., parallel processing cipher block chain encryption systems) ready for improvement to yield predictable results.  Specifically, the parallel processing cipher block chain encryption system of Noll will work successfully for any binary data input file including structured data sets.  

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Karpistsenko in view of Amaral et al. (US 2019/0165804 A1).
Regarding claim 6, Noll in view of Karpistsenko teaches:
“A method according to claim 5 (Noll in view of Karpistsenko teaches the limitations of claim 5 as discussed above)”.
Noll in view of Karpistsenko does not, but in related art, Amaral teaches:	“comprising maintaining a list or table correlating each initialisation vector to an offset value (Amaral ¶ 59 and 67 depicts and describes a table correlating initialization vectors and offset values)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll, Amaral, and Karpistsenko, to cipher block chain encryption system of Noll and Karpistsenko to include the initialization vector table with offset values as taught in Amaral.  The motivation to do so as taught by Amaral, ¶ 59 would be to allow parallel processing to occur at separate locations.  
Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Karpistsenko in view of Amaral in view of Jung (US 2017/0206372 A1).
Regarding claim 7, Noll in view of Karpistsenko in view of Amaral teaches:
“A method according to claim 6 (Noll in view of Karpistsenko in view of Amaral teaches the limitations of claim 6 as discussed above), comprising updating an existing instance of the list or table with new offset values and/or initialisation vectors (Amaral ¶ 67 discusses updating the table with offset and initialization values after a warm up process is executed to perform highly parallel encryption of the data).	Noll in view of Karpistsenko in view of Amaral does not, but in related art, Jung teaches:	“when a current partitioning the structured data set differs from a previous partitioning of the structured data set (Jung, Fig. 4, ¶ 271 and ¶ 277 teaches modifying a table with partition information when changes are made to a given partition)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll, Amaral, Jung, and Karpistsenko, to modify the parallel processing cipher block chain encryption system of Noll, Amaral, and Karpistsenko to include the process to update a table when partition information for a data set changes as taught in Jung.  The motivation to do so constitutes applying a process to update a table when partition information for a data set changes) to known devices and/or methods (i.e., parallel processing cipher block chain encryption systems) ready for improvement to yield predictable results.  
Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Karpistsenko in view of Gligor et al. (US 2001/0033656 A1).
Regarding claim 11, Noll in view of Karpistsenko teaches:
	“A method according to claim 10 (Noll in view of Karpistsenko teaches the limitations of claim 10 as discussed above), wherein the sequential identifier comprises a block count value (Noll Figs. 2 and 4 depicts that the first block in each stripe file creates an ordered sequence of blocks from 1 to 4 with using the offset value.  Noll ¶ 32-37 describes that the ‘nth’ block is read for the offset representing the first block for each segment)”.
	Noll in view of Karpistsenko does not, but in related art, Gligor teaches:	“the block chain process comprises a counter mode (Gligor, ¶ 56, ¶ 65, and ¶ 69 teaches a parallel cypher block chain encryption process using a counter mode)”.	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll, Gligor, and Karpistsenko, to modify the parallel processing cipher block chain encryption system of Noll and Karpistsenko to include the counter mode operation of a parallel cypher encryption process as taught in Gligor.  The motivation to do so constitutes applying a known technique (i.e., counter mode operation of a parallel cypher encryption process) to known devices and/or parallel processing cipher block chain encryption systems) ready for improvement to yield predictable results.  

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noll in view of Karpistsenko in view of Swaminathan (US 2012/0173880 A1).
Regarding claim 16, Noll in view of Karpistsenko teaches:
“A method according to claim 1 (Noll in view of Karpistsenko teaches the limitations of claim 1 as discussed above), 
wherein the cryptographically transforming the data subsets comprises decrypting the blocks of one or more data subset (Noll, Fig. 6 and ¶ 72-80 depict and describe the decryption process)”.
Noll in view of Karpistsenko does not, but in related art, Swaminathan teaches:	“identifying incorrectly decrypted blocks, matching each incorrectly decrypted block with a stored initialisation vector and decrypting said blocks with said initialisation vectors (Swaminathan ¶ 38 describes repairing incorrectly decrypted blocks using stored initialization vectors)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Noll, Swaminathan, and Karpistsenko, to modify the parallel processing cipher block chain encryption system of Noll and Karpistsenko to include the process to repair faulty decrypted blocks using stored initialization vectors as taught in Swaminathan.  The motivation to do so as taught by Swaminathan, ¶ 38 would be to allow the decryption process to promptly continue when a decryption errors occur.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435